FILED
                                                                                 August 27, 2021
                                                                                 EDYTHE NASH GAISER, CLERK

                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent

vs) No. 20-0888 (Nicholas County 19-F-8)

Nathan Ryan Vass,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


         Petitioner Nathan Ryan Vass, by counsel James R. Milam II, appeals the Circuit Court of
Nicholas County’s October 6, 2020, order sentencing him to a term of incarceration upon his
conviction by a jury of one count of soliciting a minor via computer. The State of West Virginia,
by counsel Andrea Nease Proper, filed a response in support of the conviction. On appeal,
petitioner argues that he was denied a fair trial when the circuit court held him in contempt during
his testimony and, in so doing, limited his right to testify and present evidence in his defense.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        In January of 2019, petitioner was indicted on one count of soliciting a minor via a
computer based upon the messages he sent to his girlfriend’s fourteen-year-old daughter, A.P., in
which he requested and received explicit photographs of the child. Petitioner’s trial commenced
in August of 2020, and petitioner elected to testify in his own defense. Shortly after taking the
stand, petitioner began exhibiting disruptive behavior. While on the witness stand, petitioner spoke
directly to a law enforcement officer in the room, stating “[y]ou sat right here and lied, didn’t
you?” Petitioner continued to converse with people in the courtroom, directing statements to
another law enforcement officer and to another witness. Petitioner also spoke over the questions
posed by his counsel and the prosecuting attorney and frequently provided rambling or indirect
answers to questions, leading to repeated admonishments from the circuit court. On cross-
examination, petitioner directed a statement to the jury and was instructed by the circuit court to
refrain from arguing “at or towards anybody in the courtroom.” Shortly thereafter, when asked to
read a letter he had written to the prosecuting attorney, petitioner spoke again to the jury explaining

                                                  1
his purpose for the letter. This statement led to another admonishment from the court to cease
arguing his case on the stand. The circuit court warned petitioner, “You argue with that jury again,
I will hold you in contempt and put you in jail right now.” The circuit court further stated, “This
is the second time I’ve told you not to argue at or towards anybody in this courtroom.” The
prosecuting attorney resumed his questioning of petitioner, who continued to be argumentative.
Eventually, the State asked petitioner what his intentions were toward the child, to which he
responded,

        I feel like if I would have had intent, I would have said something in the messages
        about wanting to engage in some kind of activity. That’s—That’s intent. Intentions
        are—Right or am I wrong? Am I wrong? If I intended or had [the] intent to break
        the law in this charge, I would have asked her to have sex with me. That’s what this
        charge has been designed for, and it has a definition. It has elements. The main one
        is intent. Intent. No intent, you all.

At that time, the circuit court called a recess and dismissed the jury. The circuit court noted on the
record that it had twice informed petitioner not to argue toward or at the jury, but petitioner ignored
that instruction and did so a third time. Accordingly, the circuit court held petitioner in contempt
and imposed a sanction of ten days of incarceration. The circuit court then again warned petitioner
to cease arguing to the jury or he would be removed from the courtroom.

        After taking a short recess, the circuit court reiterated, outside the presence of the jury, that
petitioner had been held in contempt and described his conduct on the record. The circuit court
observed that petitioner’s conduct, demeanor, and actions showed aggression towards the jury in
a highly inappropriate fashion. The circuit court noted that petitioner’s demeanor and actions
demonstrated that he was trying to intimidate the jury. Following the recess, petitioner was
permitted to resume his testimony on cross-examination, which proceeded without incident.
Petitioner’s counsel elected against examining petitioner on redirect. Ultimately, the jury found
petitioner guilty of one count of soliciting a minor via computer.

        At a sentencing hearing held in October of 2019, the circuit court sentenced petitioner to
two to ten years of incarceration for his conviction of soliciting a minor via computer and ten days
of incarceration for being held in contempt, to run consecutively to the sentence for soliciting.
Petitioner appeals the October 6, 2020, sentencing order.

        Our general standard of review is as follows:

                In reviewing challenges to findings and rulings made by a circuit court, we
        apply a two-pronged deferential standard of review. We review the rulings of the
        circuit court concerning a new trial and its conclusion as to the existence of
        reversible error under an abuse of discretion standard, and we review the circuit
        court’s underlying factual findings under a clearly erroneous standard. Questions
        of law are subject to a de novo review.

Syl. Pt. 3, State v. Vance, 207 W. Va. 640, 535 S.E.2d 484 (2000).



                                                   2
        On appeal, petitioner argues that his right to a fair trial was violated when the circuit court
held him in contempt during his testimony and threatened to remove him from the courtroom.
Petitioner avers that the circuit court interfered with his right to testify at trial and prevented him
from presenting evidence in his defense in violation of his due process rights and the Fifth
Amendment of the United States Constitution.

       Having reviewed petitioner’s brief to the Court, we find his briefing on this issue to be
inadequate. Petitioner fails to comply with Rule 10(c)(7) of the West Virginia Rules of Appellate
Procedure, which requires that

       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on . .
       . The argument must contain appropriate and specific citations to the record on
       appeal, including citations that pinpoint when and how the issues in the assignments
       of error were presented to the lower tribunal. The Court may disregard errors that
       are not adequately supported by specific references to the record on appeal.

Additionally, in an Administrative Order entered on December 10, 2012, Re: Filings That Do Not
Comply With the Rules of Appellate Procedure, the Court noted that “[b]riefs that lack citation of
authority [or] fail to structure an argument applying applicable law” are not in compliance with
this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation to legal authority
to support the argument presented and do not ‘contain appropriate and specific citations to the . . .
record on appeal . . .’ as required by rule 10(c)(7)” are not in compliance with this Court’s rules.
Here, petitioner failed to include a table of contents, a table of authorities, or the relevant standard
of review. Further, aside from referencing the statute under which he was charged and the Fifth
Amendment of the United States Constitution, petitioner fails to cite to a single legal authority in
support of his argument. We find petitioner’s cursory mention of his due process rights and the
Fifth Amendment insufficient to raise this issue on appeal given the complete lack of any legal
citation or analysis demonstrating how he was harmed or prejudiced in this matter. Accordingly,
we decline to review the issue pursuant to Rule 10(c)(7).

        We briefly note, however, that even if petitioner preserved the issue for appellate review,
he has failed to show that the circuit court abused its discretion in holding him in contempt for his
contumacious behavior or that the circuit court prevented him from testifying or presenting a
defense. The record is clear that petitioner was permitted to testify on direct without incident, was
repeatedly admonished during his cross-examination for arguing to the jury and speaking to others
in the courtroom while on the witness stand, was held in contempt outside the jury’s presence, was
permitted to continue to testify on cross-examination after being held in contempt, and would have
been permitted to testify on re-direct had his counsel opted to proceed in that manner. On appeal,
petitioner offers no explanation as to what testimony or evidence he was precluded from entering.
Therefore, we cannot find that the circuit court prohibited petitioner from presenting either
testimony or evidence in his defense during the proceedings below.

       For the foregoing reasons, we affirm the circuit court’s October 6, 2020, sentencing order.

                                                                                             Affirmed.

                                                   3
ISSUED: August 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                4